Name: Commission Regulation (EEC) No 3591/85 of 18 December 1985 on the supply of various consignments of cereals and rice to the international Committee of the Red Cross (ICRC) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 343/30 Official Journal of the European Communities 20 . 12. 85 COMMISSION REGULATION (EEC) No 3591 /85 of 18 December 1985 on the supply of various consignments of cereals and rice to the International Committee of the Red Cross (ICRC) as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1018/84 (3), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (4), as last amended by Regulation (EEC) No 1025/84 (*), and in particular Article 25 thereof, Whereas, by its Decision of 6 May 1985. on the supply of food aid to the ICRC, the Commission allocated to the latter organization 839 tonnes of cereals to be supplied cif ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (6), as last amended by Regulation (EEC) No 3323/81 C7) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies specified in the Annexes hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 December 1985 . For the Commission Frans ANDRIESSEN Vice-President (") OJ No L 352, 14 . 12 . 1982, p. 1 . (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . (3) OJ No L 107, 19 . 4. 1984, p. 1 . (4) OJ No L 166, 25 . 6 . 1976, p. 1 . ( 5) OJ No L 107, 19 . 4 . 1984, p. 13 . (6) OJ No L 192, 26 . 7 . 1980, p . 11 . O OJ No L 334, 21 . 11 . 1981 , p . 27 . 20 . 12. 85 Official Journal of the European Communities No L 343/31 ANNEX I 1 . Programme : 1985 2. Recipient : International Committee of the Red Cross (ICRC) 3 . Place or country of destination : the Philippines 4. Product to be mobilized : rolled oats 5. Total quantity : 150 tonnes (259 tonnes of cereals) 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : VIB, Burgemeester Kessenplein 3, NL-6431 KM Hoensbroek (telex 56396) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : Production of quick-cooking oat flakes : Raw oats : First quality high-density oats Cleaning and preparation : Oats to be cleaned of extraneous matter, debittered and stabilized by treatment with steam Hulling : Oats to be size-classified and hulled. After separation of husks, oat kernels to be scoured and polished Groats : Oat kernels to be cut, sorted and air-cleaned. Groats dampened and pre-cooked with steam, then rolled to flakes Quality of oat flakes : humidity : less than 1 2 % ash content : less than 2,3 % of dry matter crude fibre : less than 1,5 % of dry matter husk content : less than 0,10% of dry matter protein content : not less than 1 2 % of dry matter 10 . Packaging :  in bags  bag composition :  four bags of Kraft paper, of a strength corresponding to a weight of at least 70 g/m2  one interposed bag made of tarred paper of a strength corresponding to a weight of at least 140 g/m2  one double-bound polyethylene internal pocket at least 0,06 mm thick  top and bottom seals of bag to be pasted  net weight of bags : 25 kilograms  marking on the bags : a red cross, 10 x 10 cm, as well as the following : 'PHL-47 / ROLLED OATS / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE INTERNATIONAL COMMITTEE OF THE RED CROSS / FOR FREE DISTRIBUTION / MANILA' 11 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Manila 14. Procedure to be applied in order to determine supply costs : tendering No L 343/32 Official Journal of the European Communities 20 . 12. 85 15 . Deadline for the submission of tenders : 12 noon on 7 January 1986 16. Shipment period : 20 January to 10 February 1986 17. Security : 12 ECU per tonne 18 . At the request of the ICRC, the successful tenderer shall supply to the beneficiary on delivery, the following documents :  certificate of origin  phytosanitary certificate  Pr0 forma invoices Notes : 1 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 2 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 20 . 12. 85 Official Journal of the European Communities No L 343/33 ANNEX II 1 . Programme : 1985 2. Recipient : International Committee of the Red Cross (ICRC) ¢ 3 . Place or country of destination : the Philippines 4 . Product to be mobilized : fully milled long grain rice (non-parboiled) 5 . Total quantity : 200 tonnes (580 tonnes of cereals) 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Ente nazionale risi , piazza Pio XI, 1 , I-Milano (telex 334 032) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods :  rice of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 1 5 %  broken rice : 5 % maximum  chalky grains : 5 % maximum  grains striated with red : 3 % maximum  spotted grains : 1 ,5 % maximum  stained grains : 1 % maximum  yellow grains : 0,050 % maximum  amber grains : 0,20 % maximum 10 . Packaging :  new woven-polypr'opylene bags for food use , weighing not less than 120 g, which have been specially treated against the effects of ultraviolet light  net weight of the bags : 50 kilograms  marking on the bags : a red cross 15 x 15 cm followed by, in letters at least 5 cm high : 'PHL-48 / RICE / MANILA / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE INTERNATIONAL COMMITTEE OF THE RED CROSS / FOR FREE DISTRIBUTION' 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Manila 14 . Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 13 January 1986 16. Shipment period : 1 to 20 February 1986 17 . Security : 12 ECU per tonne 18 . At the request of the ICRC, the successful tenderer shall supply to the beneficiary on delivery, the following documents :  fumigation certificate  certificate of origin  phytosanitary certificate  pro forma invoices Notes : 1 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods , with the marking followed by a capital 'R'. 2 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required .